DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.
 
Allowable Subject Matter

            Claims 1 – 3, 5 – 28 and 30 – 33 are allowed.

            The following is a statement of reasons for the indication of allowable subject matter: 
           Re independent claims 1, 30 and 32, the prior art of record, specifically Vijayan et al (US 2006/0171283) teaches of a data transmitter (Fig.3) configured to encode (#301, #303, Fig.3) core data (#310, Fig.3) and to distribute the encoded core data in an interleaved manner to a plurality of core sub-data packets (#305, Fig.3), wherein the data transmitter is configured to encode (#311, #313, Fig.3) extension data (#320, Fig.3) and to distribute the encoded extension data in an interleaved manner to a plurality of extension sub-data packets (#315, Fig.3), wherein at least a part of the encoded core data contained in the core sub-data packets is needed for receiving the encoded extension data or extension sub-data packets at a data receiver side (both encoded core and extension data included, #330, Fig.3); wherein the plurality of core sub-data packets is transferred using a time hopping pattern defining temporal distances between the plurality of core sub-data packets (Time Interleaver, #340, Fig.3, A time interleaver would separate the consecutive sub-packets of the input signal at a temporal distance) and/or a frequency hopping pattern defining frequency distances between the plurality of core sub-data packets (#350, Fig.3 and Frequency Hopping, Paragraph 0059); wherein the plurality of extension sub-data packets is transferred using a time hopping pattern defining temporal distances between the plurality of extension sub-data packets (Time Interleaver, #340, Fig.3) and/or a frequency hopping pattern defining frequency distances between the plurality of extension sub- data packets (#350, Fig.3 and Frequency Hopping, Paragraph 0059).

            Re claims 21, 31 and 33, Shin et al (US 2016/0294509) teaches of a data receiver (Fig.51) configured to receive core sub-data packets and extension sub-data packets (input to MISO decoding, Fig.51), wherein the core sub-data packets comprise encoded core data (FEC encoder in #33010-1, Fig.33) distributed in an interleaved manner (Bit interleaver in #33010-1, Fig.33) across the core sub-data packets (from mapper in #33010-1, Fig.33), and wherein the extension sub-data packets contain encoded extension data (FEC encoder in #33010-2, Fig.33) distributed in an interleaved manner (Bit interleaver in #33010-2, Fig.33) across the extension sub-data packets (from mapper in #33010-1, Fig.33); wherein the data receiver is configured to decode at least a part of the encoded core data (#51040, Fig.51) to acquire information with respect to the encoded extension data or extension sub-data packets (output of #51050, Fig.51 and/or PLP layer information, Paragraphs 0589 – 0591); wherein the data receiver is configured to receive the extension data packets using the information (from #51070, Fig.51 and/or indicating that the PLP is enhanced layer, Paragraphs 0589 – 0591); wherein the plurality of core sub-data packets is transferred using a time hopping pattern and/or a frequency hopping pattern (time interleaver, Fig.33); wherein the plurality of extension sub-data packets is transferred using a time hopping pattern and/or a frequency hopping pattern (time interleaver, Fig.33). 

           However, regarding independent claims 1, 30 and 32, none of the cited prior art alone or in combination provides the motivation to teach: “wherein the data transmitter is configured to distribute in an interleaved manner the encoded extension data to the core sub-data packets to fill the core sub-data packets, in response to a length of the encoded core data being insufficient for filling the core sub-data packets.”

           Re claims 21, 31 and 33, none of the cited prior art alone or in combination provides the motivation to teach: “wherein the encoded extension data is distributed to the core sub-data packets to fill the core sub-data packets, in response to a length of the encoded core data being insufficient for filling the core sub-data packets; wherein the data receiver is configured to decode at least a part of the encoded core data to acquire information with respect to the encoded extension data or the extension sub-data packets; wherein the data receiver is configured to receive the extension data packets using the information.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633